Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The device for limiting sway of a travelling cable comprises all the limitations of claim 1, specifically, a channel extending in a first direction corresponding to a direction of motion of an elevator car within the hoistway, a first guide element positioned within a first guiding portion extending parallel to the channel, a second guide element positioned within a second guiding portion extending parallel to the channel, a third guide element positioned within the first guiding portion and a fourth guide element positioned within the second guiding portion wherein the third guide element is spaced directly beneath the first guide element in the first direction and the fourth guide element is spaced directly beneath the second guide element in the first direction that is not taught, suggested, nor obvious over prior arts of record.
JP 2007-153588 to Osuge teaches a device for limiting sway of a travelling cable comprising a channel extending in a first direction corresponding to a direction of motion of an elevator car in a hoistway, and first, second, third, and fourth guide elements positioned within first and second guiding portions extending parallel to the channel but does not teach the third guide element spaced beneath the first guide element in the first direction nor teach the fourth guide element spaced beneath the second guide element in the first direction. 
JPH 03-013478 to Hayakawa teaches a device for limiting sway of a travelling cable comprising a channel extending in a first direction corresponding to a direction of motion of an elevator car in a hoistway, and first, second, third, and fourth guide elements wherein the third guide element spaced beneath the first guide element in the first direction and wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654